Citation Nr: 1027126	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-40 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from October 1993 to July 
1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Phoenix, Arizona. 

In January 2009, the Veteran testified from the RO at a 
videoconference hearing before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of the hearing is 
associated with the claims file.

The Board notes that the issue of entitlement to service 
connection for a left shoulder disability, to include as 
secondary to service-connected left knee disability, was 
originally developed for appellate review; however, service 
connection for a left shoulder disability, characterized as 
pericapsulitis and mild degenerative arthritis of the left 
shoulder, as secondary to service-connected left knee disability, 
was ultimately granted by the RO in a May 2010 rating action.  
Therefore, this issue is no longer before the Board.  

In a February 2009 decision, the Board remanded this case for 
additional development.  For the reasons explained below, it is 
again necessary to return this case to the RO for further 
development.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In February 2009, the Board remanded this case.  At that time, 
the Board stated that in the January 2009 videoconference 
hearing, the Veteran testified that his low back disability had 
increased in severity since his last VA examination in August 
2008.  The Board also noted that there was evidence in the record 
that pertained to radiculopathy in the Veteran's lower 
extremities.  If the Veteran had lower extremity radiculopathy 
related to his low back disability, he could qualify for a 
separate rating for each lower extremity involved under the 
criteria for rating neurological disorders.  Accordingly, the 
Board remanded the Veteran's claim for an increased rating for 
service-connected low back disability so that the Veteran could 
undergo a VA examination to assess the severity of his low back 
disability and to determine whether he had lower extremity 
radiculopathy related to his low back disability.  Following the 
examination, the examiner was specifically requested to determine 
whether it was at least as likely as not (i.e., a 50 percent 
chance or greater) that the Veteran had any lower extremity 
neurological deficiency (to include radicular pain), which was 
related to his low back disability.  If the examiner found that 
the Veteran had such neurological deficiency, he or she was 
requested to comment on its severity.  The examiner was also 
specifically requested to note whether the Veteran had any 
functional loss due to pain, weakness, fatigue, and/or 
incoordination and comment on the severity of such loss, 
including whether it equaled the level of functional loss 
associated with unfavorable ankylosis of the lumbar spine.       

In June 2009, the Veteran underwent a VA examination.  At that 
time, the examiner stated that according to the Veteran, over the 
last year, his low back was constantly painful on a level of 
9/10.  The pain was located at the belt line and radiated into 
both lower extremities.  The Veteran noted that he was 
hospitalized in 2007 for one week due to his low back pain.  He 
used a cane to ambulate and to protect the lower extremities.  
The physical examination showed that he had complete flattening 
of the lumbar lordosis.  In regard to range of motion of the 
lumbar spine, upon flexion, the Veteran was very poor into 
segmental spinal motion barely getting to 30 degrees and on the 
third repetition, he only went to 20 degrees before stopping due 
to pain with poor intersegmental spinal motion.  Extension was 
barely to 10 degrees times three, stopped by pain each 
repetition, not by fatigue.  There was no area in the lower back 
left or right sides that the Veteran did not complain of 
discomfort with pressure and percussion.  The examiner stated 
that x-rays of the lumbosacral spine were reported to show a mild 
compression injury with spondylosis of T12 with some scoliosis in 
the facets of the L5-S1 level but not extensive degenerative 
disease.  He also noted that he had directed the Veteran to 
undergo a magnetic resonance imaging (MRI) of the lumbar spine, 
which the Veteran did following the examination.  Subsequent to 
the June 2009 VA examination, the examiner from the June 2009 VA 
examination provided an addendum to the examination report.  The 
examiner noted that the Veteran's recent MRI showed L5-S1 disc 
bulge abutting and flattening the thecal sac, as well as bulging 
disc at the L3-L4 and L4-L5 levels.  According to the examiner, 
the MRI just went along with the degenerative lumbar disc disease 
that was already determined to be present in the Veteran.  

Upon a review of the June 2009 VA examination report and 
addendum, the Board finds that the examiner did not provide the 
requested opinions.  Specifically, while he noted the Veteran's 
complaint of radiculopathy, he did not address the pertinent 
question of whether the Veteran had lower extremity radiculopathy 
related to his low back disability.  In addition, although the 
examiner discussed the Veteran's functional loss due to pain, 
weakness, fatigue, and/or incoordination, he nevertheless did not 
comment on whether the severity of such loss equaled the level of 
functional loss associated with unfavorable ankylosis of the 
lumbar spine.  Given that the examiner did not address the 
aforementioned pertinent questions, it is the Board's 
determination that the RO has not complied with the instructions 
from the February 2009 remand.  The United States Court of 
Appeals for Veterans' Claims (Court) has stated that compliance 
by the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand of the Board or the 
Court is not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In addition, the Board observes that in the June 2009 VA 
examination report, the examiner stated that the Veteran was not 
employable.  Therefore, the RO should adjudicate the matter of 
entitlement to a total rating based on individual unemployability 
(TDIU) due to service-connected disability in connection with the 
low back claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).

Lastly, the Board notes that in May 2010, the RO/AMC issued a 
supplemental statement of the case (SSOC); however, the copy of 
the SSOC that was associated with the claims file was incomplete.  
Thus, upon remand, a complete copy of the May 2010 SSOC should be 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should associate with the 
claims file a complete copy of the May 2010 
SSOC.     

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA 
orthopedic/neurological examination to 
determine the current severity of his low 
back disability and to determine whether he 
has lower extremity radiculopathy which is 
related to the low back disability.  The 
claims folder and a copy of this remand must 
be made available to the examiner for review 
in conjunction with the examination.  The 
examiner should specifically review the 
October 2006 VA examination report, in which 
the examiner diagnosed the Veteran with 
degenerative arthritis of the lumbar spine 
with limited motion and radiculopathy 
secondary to the degenerative arthritis of 
the lumbar spine, and the June 2009 VA 
examination report.  All necessary special 
studies or tests are to be accomplished.

The examiner is requested to record pertinent 
medical complaints, symptoms, and clinical 
findings.  The examiner should perform full 
range of motion studies of the thoracolumbar 
spine.  He should also note whether the 
Veteran has any functional loss due to pain, 
weakness, fatigue and/or incoordination and 
comment on the severity of such loss, to 
specifically include whether it equals 
the level of functional loss associated 
with unfavorable ankylosis of the lumbar 
spine.   

The examiner should also specifically 
determine whether it is at least as likely as 
not (i.e., a 50 percent chance or greater) 
that the Veteran has any lower extremity 
neurological deficiency (to include radicular 
pain), which is related to his service-
connected low back disability.  If there is 
such deficiency associated with the Veteran's 
low back disability, the examiner should 
determine which nerve groups are involved and 
with radiculopathy, characterize the overall 
neurological impairment in each lower 
extremity as mild, moderate, moderately 
severe, or severe.

The examiner should also provide an opinion 
as to the impact of the Veteran's low back 
disability on his employability, to include 
whether it renders him unemployable.  

3.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  In doing so, the RO should consider 
whether the case should be referred to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration.  
The RO should also consider whether a TDIU is 
warranted.  If the benefits sought on appeal 
are not granted in full the RO must issue an 
SSOC and provide the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



